Carswell, J. (dissenting).
The will devises and bequeaths both real and personal property to defendant. There is no allegation in the answer or proof thereunder that defendant refused the property (apart from the parcel in dispute here) devised and bequeathed to her under the will. There is no proof that the will was probated, which will names defendant as coexecutor. Property may pass under an unprobated will, and some forms of personal property may be transferred without the will being probated, The fact that the testator had no such interest in the parcel of real property in dispute as would enable him to devise it, did not disable him from devising it, even though it be the property of defendant, where defendant does not refuse to take the different and other property devised and bequeathed to her in the instrument in which the testator assumed to devise property vesting in her and in which he had no estate capable of being devised. In the absence *407of proof from the defendant that she repudiated the beneficial provisions in the testator’s will, the right of the testator to devise the parcel of real property involved herein may not be challenged, even though he assumed (because of error or otherwise) to treat it as property in which he had an estate susceptible to devise , by him. The absence of such proof of repudiation on the part of the defendant makes the decision herein unjust and erroneous. (Shanley v. Shanley, 22 App. Div. 375; S. C., 34 id. 172.) The Shanley case, quoting from Havens v. Sackett (15 N. Y. 365), says: “ For example, if a testator has affected to dispose of property not his own, and has given a benefit to the person to whom that property belongs, the legatee or devisee accepting the benefit so given to him must make good the testator’s attempted disposition. If he insist on retaining his own property which the testator has attempted to give to another person, equity will appropriate the gift made to him for the purpose of making satisfaction out of it to the person whom he has disappointed by the assertion of his rights.”
I, therefore, vote to reverse and for a new trial.
Judgment affirmed, with costs.